DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments and arguments of 4/6/21 have been entered. The amendments and arguments have overcome the previously presented specification objection and the 112(b) rejections of the Office Action of 12/7/2020. 

Applicant's arguments regarding the prior art rejection filed 4/6/21 have been fully considered but they are not persuasive. The claims in question were rejected over Singh (US 20150367402 A1), in view of Liu (CN 208152957 U – provided by applicant).
	First, applicant argues that the Singh has “an elliptical root profile” and thus appears to suggest that this cannot be thread with a “substantially trapezoidal profile”. The examiner respectfully disagrees. The examiner notes, as applicant has highlighted in the arguments (e.g. page 6 of the arguments on 4/6/21), that Para 0026 of the specification permits curvature at the root of the thread, specifically, within a “range from about 0.5 to about 4.5 mm”. The root of Singh has a similar curvature defined by radius 52, specifically, in table 2 this radius falls in the range of 0.057 inch to 0.061 inch (1.45 mm to 1.55 mm) which falls within the permitted curvature range to constitute the recited “substantially trapezoidal profile”. Applicant’s claim does not e.g. require that the root have a flat portion. 


First on this point, Applicant’s arguments appear to center on a contention of narrow reading of one of the intended uses of the prior art invention. Singh however view’s his disclosure as being broadly applicable in the field of drilling (Para 0003) and not solely limited to an exemplary use of the system. Also, contrary to Singh’s explicit statement that, “examples of components and arrangements are described below to simplify the disclosure. These are, of course, merely examples and are not intended to be limiting” (Para 0017), applicant has sought to limit the disclosure of Singh as only being applicable to certain drilling applications. Singh warns against this unduly narrow understanding of his disclosure. 
However, even if, arguendo, Singh’s thread design were intended to be applied in cases with pronounced bending loads, the modification with Liu would still be obvious. As applicant appears to acknowledge (e.g. page 9 of arguments on 4/8/21), Liu is directed to a percussion drill bit and by extension percussion drilling. Contrary to the unsupported contention that percussion drilling “involves […] essentially no bending forces at all”, the challenges with bending forces are well-known to one of ordinary skill 

Finally applicant contends that Singh does not teach the recited ratio of root width to crest width” by alleging that the root identified by the examiner is different than the root width intended by applicant, in pointing to Fig 2 of the present specification. The examiner respectfully disagrees. The root width, at crest, identified by the examiner is a reasonable interpretation of the claim. Singh uses the term “root width” to refer to the width at crest (see e.g. Table 1) and no claim language has been identified by applicant to preclude this broad and reasonable interpretation. If applicant envisions a different root width than that identified by the examiner, applicant should recite it accordingly. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20150367402 A1), in view of Liu (CN 208152957 U – provided by applicant).

(Fig 3, Para 0003 there are threaded couplings shown usable in “downhole drilling” as “the drilling elements comprising a drilling tool are frequently coupled together by threaded structures”), wherein the thread is characterized by having: 
(a) a substantially trapezoidal profile (Fig 3, the threads are shown as being trapezoidal in shape). 
Singh is not explicit on a drill bit for percussion drilling, having an internal female thread and (b) a mean thread diameter in the range 28 to 35 mm (1.1 inches to 1.378 inches, 1.259); additionally while Singh teaches approximately 3 threads per inch in one embodiment, Singh is silent on a pitch of 13 mm (0.51 inches). 
Liu teaches a drill bit for percussion drilling, having an internal female thread (Fig 3, percussion bit has a female internal thread, Title, the bit is a “chisel” rock drill i.e. a percussion bit) and 
(b) a mean thread diameter in the range 28 to 35 mm (1.1 inches to 1.378 inches) (Para 0005, the thread has between an R28-R32 thread, with the 32mm thread diameter on the upper end of that range equaling 1.259 inch)
a thread pitch of 13 mm (Para 0016, the pitch of the trapezoid is 13-15mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Singh by applying Singh’s threads in a percussion bit with the particulars of the thread pitch and depth and having a 32 mm thread diameter as disclosed by Liu because Singh discloses applicability of his threads in a generic downhole tool, implementing the 
Singh as modified teaches (c) a crest width a1 in the range 6.5% to 14.5% of the mean thread diameter, (Fig 3, Table 2, Singh teaches a crest width between 0.1 inches to 0.2 inches, this case a crest width of 0.15 inches results in a crest width a1 of ~12%) 
(d) a root width b1 in the range 23% to 30% of the mean thread diameter, (Fig 3, Table 2, Singh teaches a root width of 0.36 inches for a pitch of 13mm or approx. . 51 inches results in a root width b1 of ~28.6% of the mean thread diameter, see Table 1 for calculation for determining root width based on pitch and crest width) 
(e) a ratio of root width to crest width in the range 1.5<(b1/a1)< 4 (Table 2, with a root width of .36 inches and a crest width of .15 inch, the recited ratio is 2.4).
While Singh teaches a flank angle of between 20-30 degrees (Fig 3, Table 2, flank angle is between 20-30 degrees), Singh is not explicit on a flank angle of 30 degrees. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Singh by having a flank angle of 30 degrees and according have (e) a flank angle a in the range 30 to 40 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, the selection of a flank angle of 30 degrees would be the selection of a flank angle which would be required in order to implement the invention of Singh and an angle which Singh discloses as being within his exemplary embodiment. 

Regarding claim 2, Singh, as modified by Liu, teaches a pitch in the range 13 to 18 mm (.51 inches to 0.708 inches) (Para 0016, the pitch of the trapezoid is 13-15mm), and a thread depth in the range 1.2 to 1.8 mm (Para 0019 of Liu, the thread height/depth is between 1.7-1.8mm).  

Regarding claims 17-18, Singh, as modified by Liu, teaches wherein the mean thread diameter is in the range 30 to 32 mm (Para 0005, the thread has a 32mm thread diameter on the upper end of that range equaling 1.259 inch)

Claims 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20150367402 A1), in view of Liu (CN 208152957 U – provided by applicant), further in view of Yao (US 6196598 B1).

Regarding claims 3-4, Singh as modified is silent on having a helix angle in the range 8.5 to 10 degrees. 
(Column 4, lines 31-32, “a helix angle of between 7.degree. and 10.degree., preferably 8.9.degree., has been found satisfactory”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Singh by having a helix angle in the range 8.5 to 10 degrees as disclosed by Yao because since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, the 8.9 degrees has been found to be “satisfactory” for applications in drilling tools. 

Regarding claims 5-6, Singh, as modified by Yao, further teaches wherein the helix angle is in the range 8.5 to 9.5 degrees (Column 4, lines 31-32, “a helix angle of between 7.degree. and 10.degree., preferably 8.9.degree., has been found satisfactory”).  

Regarding claims 7-8, Singh, as modified by Yao, further teaches wherein the helix angle in the range 9 to 10 degrees (Column 4, lines 31-32, “a helix angle of between 7.degree. and 10.degree., preferably 8.9.degree., has been found satisfactory”).


	Yao teaches wherein the flank angle is in the range 34-36 degrees (Column 4, lines 29-30, “a flank angle of 35.degree”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Singh as modified by having the flank angle be in the range 34-36 degrees as disclosed by Yao since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, the 35 degree flank angle has been found to be “satisfactory” for applications in drilling tools.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676